Citation Nr: 0923358	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-17 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to July 23, 2004 for service-connected degenerative 
joint disease of the thoracolumbar spine (low back 
disability). 

2.  Entitlement to an evaluation in excess of 20 percent from 
July 23, 2004 to April 1, 2007 for service-connected low back 
disability.

3.  Entitlement to an evaluation in excess of 20 percent 
beginning April 2, 2007 for service-connected low back 
disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected cervical strain with degenerative joint 
disease (neck disability).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1976 
to February 1980 and from November 1980 to November 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which granted an increased evaluation 
of 20 percent for service-connected low back disability and 
denied an evaluation in excess of 10 percent for service-
connected neck disability.  


FINDINGS OF FACT

1.  The evidence prior to July 23, 2004 does not show flexion 
of the lumbar spine to less than 60 degrees or combined range 
of motion of the thoracolumbar spine to 120 degrees or less, 
or muscle spasm or guarding severe enough to result in 
abnormal gait or spinal contour.

2.  The evidence between July 23, 2004 and April 1, 2007 does 
not show flexion of the lumbar spine to 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes due to the service-connected lumbar 
strain.  

3.  The evidence beginning April 2, 2007 shows pain on 
flexion of the lumbar spine beginning at 30 degrees.

4.  The evidence does not show forward flexion of the neck to 
30 degrees or less, or combined range of motion of the 
cervical spine to 170 degrees or less, or muscle spasm or 
guarding that results in abnormal gait or abnormal spinal 
contour.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected low back 
disability prior to July 23, 2004 have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5010-5242 (2008).  

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected low back 
disability from July 23, 2004 to April 1, 2007 have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5010-5242 (2008).  

3.  The criteria for the assignment of an increased 
evaluation of 40 percent for the service-connected low back 
disability beginning April 1, 2007 have been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5010-5242 (2008).  

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent prior to November 14, 2008 for the 
service-connected cervical arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5010-5237 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). The 
RO sent the Veteran a letter in July 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the above-noted 
letter informed the Veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

The Veteran was informed in a March 2006 letter that an 
appropriate effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was also advised that VA used a 
published schedule for rating disabilities that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in August 2004 and April 2007.  

All available evidence that is pertinent to the claims has 
been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the issues 
on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  


Analysis of the Claims

As noted above, a December 2004 rating decision granted a 20 
percent evaluation for service-connected low back disability 
effective July 23, 2004, the date of claim for increase, and 
denied an evaluation in excess of 10 percent for service-
connected neck disability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

The veteran is currently assigned a rating of 20 percent for 
a service-connected low back disability under Diagnostic 
Codes 5010-5242 and a 10 percent rating for a service-
connected neck disability under Diagnostic Codes 5010-5237.  
He contends that the disability is more severe than currently 
evaluated.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeals will be denied.

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2008).  The hyphenated diagnostic codes in 
this case indicate that arthritis, under Diagnostic Code 
5010, is the service-connected disorder and that limitation 
of motion is a residual condition.

Arthritis due to trauma, which is established by x-ray 
findings, is to be rated as degenerative arthritis, which is 
rated under Diagnostic Code 5003.  Diagnostic Code 5003 
states that degenerative arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation. X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Codes 5003, 5010 (2008).

A 50 percent evaluation is assigned for degenerative 
arthritis of the thoracolumbar spine when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5242 (2008).  

A 40 percent rating is assigned when there is unfavorable 
ankylosis of the entire cervical spine.  A 30 percent rating 
is assigned when forward flexion of the cervical spine is to 
15 degrees or less, or there is favorable ankylosis of the 
entire cervical spine.  A 20 percent rating is assigned when 
forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; or the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is assigned when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or there is vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  Normal forward 
flexion of the cervical spine is 0 to 45 degrees, extension 
is 0 to 45 degrees, bilateral rotation is 0 to 80 degrees, 
and lateral flexion to either side is 0 to 45 degrees 
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2006); see 
also 38 C.F.R. § 4.71a, Plate V (2008).  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees, 
and the normal combined range of motion of the cervical spine 
is 340.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2008).  

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) 
(2008).  Each range of motion measurement is rounded to the 
nearest five degrees.  Id. at Note (4) (2008).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2008).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).
On VA evaluation in January 1997, flexion of the low back was 
to 78 degrees, extension was to 30 degrees, bilateral flexion 
was to 40 degrees, and rotation was to 45 degrees on the 
right and 50 degrees on the left; there was pain at L4-L5 on 
flexion, extension, and lateral bending, although it was not 
reported at what point the pain began.  

VA treatment records dated from July 2003 through July 2004 
reveal a diagnosis in October 2003 of lumbago secondary to 
back strain.  Cervical motion in November 2003 included 
flexion of 80 degrees and extension of 30 degrees.

According to a May 2004 statement from a VA physician, an MRI 
of the low back revealed disc degeneration and arthritic 
changes at multiple levels.

The Veteran complained on VA examination in August 2004 of 
constant back pain, numbness, and weakness.  He was working 
as a telephone technician and had lost two weeks from work 
over the previous year.  On physical examination, the Veteran 
had a normal gait without muscle spasm.  There was no loss of 
strength in the upper or lower extremities, and there was no 
peripheral neuropathy.  Active back flexion was 70 degrees 
with pain, and active extension was 30 degrees with pain; 
active flexion of the neck was 40 degrees with pain, and 
active extension was 27 degrees with pain.  There was no 
additional decrease in range of motion or function of either 
the low back or neck due to pain, weakness, fatigue, or lack 
of endurance on repetitive motion.  X-rays of the 
thoracolumbar spine showed mild degenerative joint disease, 
and x-rays of the neck showed degenerative joint and disc 
disease.  The diagnoses were disc bulge at L3-L4 and L5-S1 
with mild stenosis at L3-L4 and mild degenerative joint 
disease; mild degenerative joint disease of the cervical 
spine; and mild degenerative joint disease of the thoracic 
spine.

VA treatment records reveal that the Veteran was given lumbar 
steroid injections in August and September 2004 and January 
2005.

Also on file is a statement dated in March 2005 and signed by 
a number of friends and coworkers of the Veteran in which it 
is noted that the Veteran's back pain has had a significantly 
adverse effect on his work and daily activities.

VA treatment records from October 2005 to October 2006 reveal 
that reflexes were 2+ and strength was preserved on neurology 
evaluation in November 2005; straight leg raising was 
negative on the right and produced back pain but no radicular 
pain on the left.  Nerve conduction velocity (NCV) studies in 
January 2006 revealed mild mixed axonal and demyelinating 
peripheral neuropathy.  The Veteran said in February 2006 
that he worked at a desk job and that his activities were 
restricted due to spine pain.  Physical examination in 
February 2006 revealed normal strength and sensation without 
spasm or deformity.  The Veteran complained in March 2006 of 
radiating low back pain.

The Veteran complained on VA examination in April 2007 of 
paresthesias, fatigue, decreased motion, weakness, spasms, 
pain, and severe back flare-ups every 2-3 weeks.  He said 
that he was only able to walk 1/4 mile.  He said that he was 
employed as a telecommunications analyst and ha lost less 
than 1 week of work over the previous year due to back pain.  

On physical examination in April 2007, strength was 5/5 and 
sensation was 2/2 in all extremities, except for a 1/2 to 
pinprick in the right lower extremity.  Reflexes were 2+/2+ 
in all extremities.  There was no spasm, atrophy, or weakness 
of the neck; there was neck pain on motion and tenderness.  
Motion of the neck included 35 degrees of active flexion 
without pain, 40 degrees of active extension without pain, 35 
degrees of active flexion to each side with pain, and 55 
degrees of active rotation to each side with pain.  There was 
spasm, pain, and tenderness of the thoracolumbar spine but no 
weakness or abnormal spinal curvature, other than lumbar 
flattening.  Motion of the thoracolumbar spine included 35 
degrees of active flexion with pain beginning at 30 degrees, 
20 degrees of active extension with pain beginning at 20 
degrees, 30 degrees of active flexion to each side with pain 
beginning at 25 degrees, and 50 degrees of active rotation to 
each side with pain beginning at 45 degrees.  

There was no additional loss of motion on repetitive use of 
the low back nor ankylosis.  It was noted that the Veteran's 
cervical spine disorder did not significantly affect his 
occupation but that his low back disability significantly 
effected his occupation and caused problems with lifting and 
carrying; he needed to take frequent rest breaks.  The 
diagnoses in April 2007 were degenerative disc and joint 
disease of the cervical and lumbar spine.  

The medical evidence prior to July 23, 2004 does not support 
a higher rating than currently assigned. Flexion of the low 
back was to 78 degrees with pain on VA examination in January 
1997, with combined range of motion of the thoracolumbar 
spine to more than 120 degrees; there is no subsequent 
notation of range of motion of the low back until VA 
examination in August 2004.  Consequently, a schedular 
evaluation in excess of 10 percent is not warranted prior to 
July 23, 2004 because the evidence does not show flexion of 
the lumbar spine to less than 60 degrees or combined range of 
motion of the thoracolumbar spine to 120 degrees or less, or 
muscle spasm or guarding severe enough to result in abnormal 
gait or spinal contour.

Active flexion of the thoracolumbar spine was to 70 degrees 
without spasm, and the combined active motion of the 
thoracolumbar spine was to over 200 degrees, on VA 
examination in August 2004.  Although it was noted in August 
2004 that the Veteran had pain on motion, it is not reported 
at what point the pain began.  However, it is clear that as 
there is no evidence of flexion of the lumbar spine limited 
to 30 degrees or favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes, a rating in 
excess of 20 percent is not warranted for the service-
connected lumbar strain under Diagnostic Code 5242 prior to 
April 2, 2007.

When examined by VA on April 2, 2007, the Veteran complained 
of multiple low back symptoms, including pain and spasms.  
Examination revealed spasm, pain, and tenderness of the 
thoracolumbar spine.  Motion of the thoracolumbar spine 
included 35 degrees of active flexion with pain beginning at 
30 degrees.  Additionally, it was noted that the Veteran's 
low back disability significantly affected his employment and 
caused problems with lifting and carrying; he needed to take 
frequent rest breaks at work.  

The Board finds that the above symptomatology more nearly 
approximates the criteria for a 40 percent rating, but no 
higher, for the Veteran's service-connected low back 
disability with flexion of the thoracolumbar spine 
essentially limited to 30 degrees beginning April 2, 2007.  A 
rating in excess of 40 percent is not warranted because the 
Veteran does not have unfavorable ankylosis of the entire 
thoracolumbar spine.

With respect to the Veteran's service-connected neck 
disability, the Board notes that forward flexion of the 
cervical spine was noted to be to 80 degrees in November 
2003, to 40 degrees in August 2004, and to 35 degrees in 
April 2007.  The combined range of motion of the neck was to 
greater than 170 degrees on all VA evaluations.  There is 
also no evidence of spasm or abnormal spinal contour 
involving the cervical spine.  Consequently, as the medical 
evidence does not show limitation of cervical flexion to 30 
degrees or less, or combined range of motion of the cervical 
spine to 170 degrees or less, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour, a rating in excess of 10 percent is not 
warranted for the Veteran's service-connected neck disability 
during the appeal period.  

Because the Veteran is not in receipt of service connection 
for intervertebral disc syndrome and there is no medical 
evidence of incapacitating episodes due to intervertebral 
disc syndrome, an increased evaluation cannot be granted for 
either the low back or the neck under the criteria involving 
incapacitating episodes.

A higher rating would also not be warranted under Diagnostic 
Code 5003 because each disability at issue, meaning the low 
back and the neck, only involves one joint and there is no 
medical evidence of incapacitating exacerbations.

As the evidence shows mild peripheral neuropathy on NCV 
testing in January 2006 and no sensory deficit on VA 
examination in April 2007, other than reduced pinprick in the 
right lower extremity, a separate compensable rating for the 
neurologic manifestations of the veteran's low back and neck 
disabilities is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 Note (1) (2008).  

Because the Veteran is being assigned a 40 percent evaluation 
for his service-connected low back disability effective April 
2, 2007, which is the maximum schedular rating for loss of 
motion of the low back, and because there is no medical 
evidence of additional loss of joint function on repetitive 
motion of the low back prior to April 2, 2007 or of the neck 
due to pain, weakness, fatigue, or lack of coordination, a 
higher rating is not warranted for service-connected low back 
and neck disabilities under the provisions of 38 C.F.R. §§ 
4.40, 4.45 (2007).  See also Deluca v. Brown, 8 Vet. App. 202 
(1995).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to applicable regulation, an extraschedular rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The schedular evaluations in this case are not shown to be 
inadequate.  A rating in excess of that assigned is provided 
in the rating schedule; but the medical evidence reflects 
that this manifestation is not present in this case, as 
discussed above.  In fact, it was reported in April 2007 that 
the Veteran is working full time as a telecommunications 
analyst.  Accordingly, the RO's decision not to submit this 
issue for extraschedular consideration was correct.  

The Board has considered the lay statements on file, 
including from the Veteran, in the above decisions.  In 
reaching the above decisions, the has also Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claims denied 
above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 10 percent for the service-
connected low back disability prior to July 23, 2004 is 
denied.  

An evaluation in excess of 20 percent for the service-
connected low back disability from July 23, 2004 to April 1, 
2007 is denied.  

An evaluation of 40 percent for the service-connected low 
back disability beginning April 2, 2007 is granted subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

An evaluation in excess of 10 percent for the service-
connected neck disability is denied.  



___________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


